Citation Nr: 0528588	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-38 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for avascular necrosis of 
the left ankle with severe degenerative joint disease.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant 




INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970. This matter comes on appeal from an August 2002 rating 
decision by the Buffalo, New York, VA Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reveals that the veteran sought 
treatment for a left ankle sprain at a troop clinic in 
October 1967 during service. At his personal hearing in April 
2005, the veteran testified that he experienced swelling, 
pain, and giving-out of the left ankle, although he received 
no treatment for this condition. On June 9, 1989, he 
sustained a twisting injury to the left ankle at work. A June 
28, 1989, letter from D.S.B., M.D., indicates that x-rays 
taken on June 13, 1989, four days after the industrial 
injury, revealed avascular necrosis of the left talus with 
collapse of the central portion of the talus in the 
subchondral bone area. An osteophyte off the anterior tibia 
with degenerative changes of the left ankle were also 
reported. In view of the lack of certainty concerning the 
etiology of the veteran's present left ankle disability, the 
case is remanded to the RO for the following action:

1. The RO should obtain copies of all records of 
treatment received by the veteran at the Buffalo 
VAMC for a left ankle condition since April 2005.

2. The veteran should be scheduled for a fee-basis 
examination by a specialist in orthopedics to 
determine the nature and etiology of his left ankle 
condition. The claims folder should be available to 
the examiner in conjunction with the examination. 
All necessary tests and studies should be 
accomplished, and all clinical findings should be 
reported in detail. 

The examiner's attention is directed to the service 
medical records and the June 28, 1989, letter from 
D.S.B., M.D.

The examiner should provide an opinion as to 
whether the avascular necrosis and degenerative 
changes of the left ankle reportedly shown by X-ray 
on June 13, 1989, were more likely than not the 
residuals of the inservice left ankle sprain or the 
industrial injury of June 9, 1989. The question of 
whether the inservice injury left the veteran more 
susceptible to the 1989 injury also should be 
addressed. Reasons and bases for all conclusions 
should be provided.

3.  If the benefit sought on appeal is not granted 
to the veteran's satisfaction, the veteran and his 
representative should be issued a supplemental 
statement of the case, and be afforded the 
appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


